DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is made in response to applicant’s supplemental amendment filed on 03/05/2021. Claims 1-4, 7-13, 16-20 and 23-25 are currently pending in the application. An action follows below:
Response to Arguments
The priority objection and the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the previous Office action dated 10/01/2020 have been withdrawn in light of the amendment to claims.
In response to the rejections under 35 U.S.C. 102 and 103 in the previous Office action, Applicant has amended all independent claims, but has not provided any argument with respect to the currently amended claims. Therefore, Examiner respectfully directs the Applicant to the below rejection to see the detailed discussion of the currently amended claims.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/ elements used in the pending application or pending claims may be different from the names/ terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/ elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4, 7, 8, 10, 11, 13, 16, 17, 19, 20 and 23-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sugino et al. (US 4,992,779; hereinafter Sugino.) 
As per claims 1, 10 and 19, Sugino discloses a first electronic device, an associated method performed by a first electronic device, and a non-transitory computer-readable storage medium storing program code for performing a method at a first electronic device (see at least Fig. 1; Col. 1:7-12, disclosing an information processing apparatus including a first electronic device, an associated method performed by the first electronic device, and a non-transitory computer-readable storage medium [7, 8] storing program code for performing a method at a first electronic device ), the first electronic device comprising:
a first input device configured to detect a presence of a first object (see at least Figs. 1-3, 7 and 8, disclosing a pressure-sensing touch panel 2 considerably comprising a first input device and a second input device, wherein the second input device is a portion of the touch panel 2 correspondingly overlaying a portion of the display 1 that displays units/icons [30, 71, 72, 81, 82] shown in Figs. 7-8 and the first input device is a remaining portion of the touch panel 2 correspondingly overlaying a remaining portion of the display 1; further see at least Figs. 2-3; Col. 2:41-50; Col. 3:5-9, disclosing the first input device configured to detect a presence of an object, such as a finger or the like, on the position of the corresponding item, figure, icon or the like, for performing the assignment of the item;) and 
see at least Fig. 1; Col. 2:41-57, disclosing a processor comprising a control unit 3 configured to receive data from the first input data,) wherein: 
the processor is further configured to cause the first electronic device to switch operational states from a first operational state to a second operational state when a second object is detected at a first location on a second input device different from the first input device (see at least Figs. 3 and 7, discussing the processor configured to cause the first electronic device to switch operational states from a normal/non-cleaning mode/state [as a first operational state] shown in Fig. 3 to a right cleaning-mode state [as a second operational state] shown in Fig. 7, when a second finger/ object touches the icon 30 in the main menu and is detected at a first location [[of the icon 30]] on the above-discussed second input device [30, 71, 72, 81, 82] different from the first input device; see the above discussion regarding to the first input device and the second input device,) 
the second input device is configured to detect a presence of the second object and a location of the second object on the second input device, regardless of a presence or an absence of the first object at the first input device (see the above discussion; further see at least Col. 2:41-50; Col. 3:58-63, discussing the second input device configured to detect a presence of the second object/finger on the icon 30 of the second input device and a location of the second object/finger on the second input device, regardless of a presence or an absence of the first object/finger at the first input device;) and 
the processor is further configured to cause the first electronic device to: 
 	while the first electronic device is in the first operational state: respond to inputs on a first portion of the first input device and inputs on a second portion of the first input device (see the above discussion regarding to the first input device and the first operational state; further see at least Figs. 3 and 7 and Col. 4:52-57, discussing the first input device comprising a left half portion construed as the “claimed” first portion of the first input device and a right half portion construed as the “claimed” second portion of the first input device; and further see at least Fig. 3; Col. 3:5-9; Col. 3:17-21, discussing, while the first electronic device is in the first/normal/non-cleaning operational state, the processor further configured to cause the first electronic device to respond to inputs on the first/left half/portion of the first input device and inputs on a second/right portion of the first sensor;)
see the above discussion regarding to the second/right cleaning-mode operational state; further see Fig. 7; Col. 4:52-57, discussing that while the first electronic device is in the second operational state, the processor is further configured to cause the first electronic device to respond to inputs on the first/left portion of the first input device and not respond to inputs on the second/right portion of the first input device in order to clean the second/right portion of the first input device.)

As per claims 2 and 11, Sugino discloses the first input device comprising a plurality of touch sensors configured to detect a touching of the first object (see the above discussion regarding to the first input device; further see Fig. 3; Col. 2:41-50; Col. 3:5-9; Col. 3:58-68, discussing the first input device comprising a plurality of touch sensors configured to detect a touching of the first object/finger.)
As per claims 4, 13 and 20, Sugino discloses said switching operational states comprising switching a function of the first electronic device from an active state and to an inactive state (see at least Figs. 3 and 7; Col. 4:52-57; step S93 of Fig. 9A, discussing that said switching operational states comprises switching an input function of the first electronic device in the portion of the menu corresponding to the right portion of the first sensor array from an active state and to an inactive state; also see step S92 of Fig. 9A for a function of displaying picture.) 
As per claims 7 and 16, Sugino discloses the processor further configured to switch operational states of the first electronic device when the second object is detected touching the second input device (see the discussion in the rejection of claim 1; or see Figs. 3 and 7; Col. 3:58-63; Col. 4:52-57.)
As per claims 8 and 17, Sugino discloses the first input device being in a different location as compared to the second input device (see the discussion in the rejection of claim 1.)

As per claims 23-25, Sugino discloses wherein the processor is further configured to:
cause the first electronic device to switch from the first operational state to a third operation state when the second object is detected at a second location on the second input see at least Figs. 9A-9B, specifically the flow path from the order steps [S97-101] and the corresponding description, discussing that, when the second/ finger object touches the switching instructing unit icon 71 and is detected at a second location [[a second location on the second input device at the icon 71]] being different from the first location of the icon 30 [[see at least Fig. 7]] at step S97, the processor is configured to cause the first electronic device to return to the initial state (the main menu display) as shown in Fig. 3 at step S98, i.e., the claimed first operational state, and to switch from the first operational state [[at step S98 and YES at step S99]] to a third operational state at steps [S100, S101] and shown in Fig. 8, wherein while the first electronic device is in the third operational state, the processor is configured to respond to inputs on the second/right portion of the first input device and not respond to inputs on the first/left portion of the first input device, in order to clean the first/left portion of the first input device, as shown in Fig. 8 and discussed at Col. 4:64 to Col. 5:6) and 
while the first electronic device is in the third operational state: respond to inputs on the second portion of the first input device and not respond to inputs on the first portion of the first input device (see the above discussion; or see Fig. 8; Col. 4:64 to Col. 5:6, disclosing that while the first electronic device is in the third operational state, the processor is further configured to cause the first electronic device to respond to inputs on the second/right portion of the first input device and not respond to inputs on the first/left portion of the first input device, in order to clean the first/left portion of the first input device.)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 9, 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugino in view of Binstead (US 5,844,506.)
As per claims 3, 9, 12 and 18, Sugino, as discussed in the rejection of claim 1, discloses the processor further configured to switch operational states of the first electronic device when the second object/finger is detected contacting on the second input device (but not “hovering over the second input device” of claims 3 and 12) and the second input device comprising one or more sensors (see the discussion in the rejection of claim 1, discussing the second input device comprising one or more sensors corresponding to one or more icons [30, 71, 72, 81, 82]) configured to detect a contact of the second object/finger on the second input device (but not a hovering of the second object over the second input device of claims 9 and 18.)
Accordingly, Sugino discloses the one or more sensors, but is silent to the sensors being proximity sensors as claimed. Sugino further discloses a detection of the contact of the second object on the second input device, but is silent to a detection of a hovering of the second object over the second input device, as claimed.
However, in the same field of endeavor, Binstead discloses a related electronic device (see at least Col. 1:4-15, disclosing an electronic device comprising a capacitive touchscreen) utilizing a capacitive touch panel comprising a capacitive input device which comprises one or more proximity sensors configured to detect both a contact of an object on the sensor and a hovering of the object over the capacitive input device, thereby ensuring reliable indication of an intentional input with a high degree of accuracy of the position of the finger/ object (see at least Col. 2:7-23; Col. 2:53 to Col. 3:7.)
Sugino, as discussed above, the touch panel comprising the second input device comprising one or more sensors, but is silent to the sensors being proximity sensors as claimed. Sugino further discloses a detection of the contact of the second object on the second input device, but is silent to a detection of a hovering of the second object over the second input device, as claimed. Binstead discloses to utilize a capacitive touch panel comprising a capacitive input device which comprises one or more proximity sensors configured to detect both a contact of an object on the capacitive input device and a hovering of the object over the capacitive input device, thereby ensuring reliable indication of an intentional input with a high degree of accuracy of the position of the finger/object. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace Sugino’s touch panel with a capacitive touch panel capable of detecting both a contact of an object on the capacitive touch panel and a hovering of the second object over the capacitive touch panel, in view of the teaching in the Binstead reference, to improve the above modified electronic device of Sugino for the predictable result of ensuring reliable indication of an intentional input with a high degree of .
Claims 3, 9, 12 and 18 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugino in view of Kong (US 2004/0217944 A1.)
As per claims 3, 9, 12 and 18, Sugino, as discussed in the rejection of claim 1, discloses the processor further configured to switch operational states of the first electronic device when the second object/finger is detected contacting on the second input device (but not “hovering over the second input device” of claims 3 and 12) and the second input device comprising one or more sensors (see the discussion in the rejection of claim 1, discussing the second input device comprising one or more sensors corresponding to one or more icons [30, 71, 72, 81, 82]) configured to detect a contact of the second object/finger on the second input device (but not a hovering of the second object over the second input device of claims 9 and 18.)
Accordingly, Sugino discloses the one or more sensors, but is silent to the sensors being proximity sensors as claimed. Sugino further discloses a detection of the contact of the second object on the second input device, but is silent to a detection of a hovering of the second object over the second input device, as claimed.
However, in the same field of endeavor, Kong discloses both the concept and the advantages of utilizing a capacitive touch panel comprising a capacitive input device which comprises one or more proximity sensors configured to detect both a contact of an object on the capacitive input device and a hovering of the object over the capacitive input device, from either the human touch or the non-human touch such as a pen or a stylus-type pointer, in the electronic device are well-known and expected in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to replace Sugino’s touch panel with a capacitive touch panel, in view of the teaching in the Kong reference, to improve the above modified electronic device of Sugino for the predictable result of detecting both a contact of an object on the capacitive touch panel or and a hovering of the object over the capacitive touch panel, from either the human touch or the non-human touch such as a pen or a stylus-type pointer, as generally known by a person of ordinary skill in the art, as taught by the Kong reference. Accordingly, the above combination of Sugino and Kong renders these claims obvious.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H NGUYEN whose telephone number is (571)272-7675.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626